Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 1 of 22

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

KIRTAN PATEL, Individually and on
behalf of all others similarly situated,

c/o

Murphy, Falcon & Murphy
1 South Street

30th Floor,

Baltimore, Maryland 21202

Plaintiff,
Vv.

UNDER ARMOUR, INC.,
1020 Hull Street

3" Floor

Baltimore, MD 21230

Serve on:

THE CORPORATION TRUST, INC.

2405 York Road

Suite 201

Lutherville Timonium,
Maryland 21093

KEVIN A. PLANK,
c/o Under Armour, Inc.
1020 Hull Street

3" Floor

Baltimore, MD 21230

Serve on:

THE CORPORATION TRUST, INC.

2405 York Road

Suite 201

Lutherville Timonium,
Maryland 21093

 

Case No:

CLASS ACTION COMPLAINT

JURY TRIAL DEMANDED
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 2 of 22

PATRIK FRISK,

c/o Under Armour, Inc.
1020 Hull Street

3 Floor

Baltimore, MD 21230

Serve on:

THE CORPORATION TRUST, INC.
2405 York Road

Suite 201

Lutherville Timonium,

Maryland 21093

DAVID E. BERGMAN,
c/o Under Armour, Inc.
1020 Hull Street

34 Floor

Baltimore, MD 21230

Serve on:

THE CORPORATION TRUST, INC.
2405 York Road

Suite 201

Lutherville Timonium,

Maryland 21093

and

LAWRENCE “CHIP” MOLLOY,
c/o Under Armour, Inc.

1020 Hull Street

3" Floor

Baltimore, MD 21230

Serve on:

THE CORPORATION TRUST, INC.
2405 York Road

Suite 201

Lutherville Timonium,

Maryland 21093

Defendants.

 
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 3 of 22

Plaintiff Kirtan Patel (“Plaintiff”), individually and on behalf of all other persons similarly
situated, by Plaintiff's undersigned attorneys, for Plaintiff's complaint against Defendants
(defined below), alleges the following based upon personal knowledge as to Plaintiff and
Plaintiff's own acts, and information and belief as to all other matters, based upon, inter alia, the
investigation conducted by and through his attorneys, which included, among other things, a
review of the Defendants’ public documents, conference calls and announcements made by
Defendants, public filings, wire and press releases published by and regarding Under Armour,
Inc. (“Under Armour” or the “Company”), and information readily obtainable on the Internet.
Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein
after a reasonable opportunity for discovery.

NATURE OF THE ACTION
1. This is a class action on behalf of persons or entities who purchased or otherwise acquired
publicly traded Under Armour securities between August 3, 2016 and November 1, 2019,
inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by
Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934
(the “Exchange Act”).
JURISDICTION AND VENUE

2. The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the
Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the
SEC (17 C.F.R. § 240.10b-5).

3. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 4 of 22

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section 27 of
the Exchange Act (15 U.S.C. § 78aa(c)) as the Company is headquartered in this judicial district
and the alleged misstatements entered and the subsequent damages took place in this judicial
district.
5. In connection with the acts, conduct and other wrongs alleged in this complaint,
Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
including but not limited to, the United States mails, interstate telephone communications and the
facilities of the national securities exchange.

PARTIES
6. Plaintiff, as set forth in the accompanying certification, incorporated by reference herein,
purchased Under Armour securities during the Class Period and was economically damaged
thereby.
7. Defendant Under Armour purports to develop, market, and distribute branded
performance apparel, footwear, and accessories for men, women, and youth. In addition, the
Company also purports to offer accessories, which include gloves, bags, and headwear; and digital
fitness subscriptions, as well as digital advertising through MapMyFitness, MyFitnessPal, and
Endomondo platforms.
8. Under Armour is incorporated in Maryland and its principal executive office is located at
1020 Hull Street, Baltimore, Maryland. Under Armour’s securities trade on the New York Stock
Exchange (“NYSE”) under the ticker symbols “UA” (Class C Stock) and “UAA” (Class A Stock).
9. Defendant Kevin A. Plank (“Plank”) served as the Company’s Chief Executive Officer

(“CEO”) and Chairman during the Class Period. He is also the founder of Under Armour.
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 5 of 22

10. Defendant Patrik Frisk (“Frisk”) served as the Company’s Chief Operating Officer
(“COO”) and President during the Class Period.

11. Defendant David E. Bergman (“Bergman”) served as the Company’s Chief Financial
Officer (“CFO”), principal accounting officer, and principal financial officer during part the Class
Period.

12. Defendant Lawrence “Chip” Molloy (“Molloy”) served as the Company’s CFO, principal
accounting officer, and principal financial officer during part of the Class Period.

13. Defendants Plank, Frisk, Bergman, and Molloy are collectively referred to herein as the
“Individual Defendants.”

14. _—_ Each of the Individual Defendants:

(a) directly participated in the management of the Company;

(b) — was directly involved in the day-to-day operations of the Company at the
highest levels;

(c) was privy to confidential proprietary information concerning the Company
and its business and operations;

(d) was directly or indirectly involved in drafting, producing, reviewing and/or
disseminating the false and misleading statements and information alleged
herein;

(e) was directly or indirectly involved in the oversight or implementation of
the Company’s internal controls;

(f) was aware of or recklessly disregarded the fact that the false and

misleading statements were being issued concerning the Company; and/or
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 6 of 22

(g) approved or ratified these statements in violation of the federal securities
laws.

15. | Under Armour is liable for the acts of the Individual Defendants and its employees under

the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

16. | Thescienter of the Individual Defendants and other employees and agents of the Company

is similarly imputed to Under Armour under respondeat superior and agency principles.

17. Defendants Under Armour and the Individual Defendants are collectively referred to

herein as “Defendants.”

SUBSTANTIVE ALLEGATIONS
Materially False and Misleading
Statements Issued During the Class Period

18. On August 3, 2016, the Company filed its quarterly report on Form 10-Q with the SEC for

the quarter ended June 30, 2016 (the “2Q 2016 10-Q”). The 2Q 2016 10-Q was signed by

Defendant Molloy. Attached to the 2Q 2016 10-Q were certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) signed by Defendants Plank and Molloy attesting to accuracy of the

financial statements and the disclosure of all fraud.

19. The 2Q 2016 10-Q stated, in pertinent part, the following about revenue recognition:
Historically, we have recognized a majority of our net revenues and a significant
portion of our income from operations in the last two quarters of the year, driven
primarily by increased sales volume of our products during the fall selling season,
including our higher priced cold weather products, along with a larger proportion

of higher margin direct to consumer sales. The level of our working capital
generally reflects the seasonality and growth in our business.

20. The 2Q 2016 10-Q stated the following about internal controls over financial reporting:

Evaluation of Disclosure Controls and Procedures
Our management has evaluated, under the supervision and with the participation of

6
21.

THIRD QUARTER NET REVENUES GROWTH OF 22%; REITERATES FULL YEAR NET

Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 7 of 22

our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) as of the end of the period covered by this report. Based on that
evaluation, our Chief Executive Officer and Chief Financial Officer have concluded
that our disclosure controls and procedures are effective in ensuring that
information required to be disclosed in our Exchange Act reports is (1) recorded,
processed, summarized and reported in a timely manner and (2) accumulated and
communicated to our management, including our Chief Executive Officer and
Chief Financial Officer, as appropriate to allow timely decisions regarding required
disclosure.

Changes in Internal Controls

There has been no change in our internal control over financial reporting as defined
in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent fiscal quarter
that has materially affected, or that is reasonably likely to materially affect our
internal control over financial reporting.

A Company press release on October 25, 2016 entitled “UNDER ARMOUR REPORTS

REVENUES OUTLOOK OF $4.925 BILLION” announced in pertinent part:

22.
Under Armour’s ongoing focus on its 20-plus quarter streak of “at least 20% net revenue growth.”
23.
for the quarter ended September 30, 2016 (the “3Q 2016 10-Q”). The 3Q 2016 10-Q was signed
by Defendant Molloy. Attached to the 3Q 2016 10-Q were SOX certifications signed by

Defendants Plank and Molloy attesting to accuracy of the financial statements and the disclosure

Net revenues increased 22% in the third quarter of 2016 to $1.47 billion compared
with net revenues of $1.20 billion in the prior year's period. On a currency neutral
basis, net revenues increased 23% compared with the prior year's period.

The October 22, 2016 press release also included Defendant Plank’s specifically noting

On November 2, 2016, the Company filed its quarterly report on Form 10-Q with the SEC

of all fraud.

24.

The 3Q 2016 10-Q stated, in pertinent part, the following about revenue recognition:

Historically, we have recognized a majority of our net revenues and a significant
portion of our income from operations in the last two quarters of the year, driven
primarily by increased sales volume of our products during the fall selling season,
including our higher priced cold weather products, along with a larger proportion

7
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 8 of 22

of higher margin direct to consumer sales. The level of our working capital
generally reflects the seasonality and growth in our business.

25. The 3Q 2016 10-Q stated the following about internal controls over financial reporting:

Evaluation of Disclosure Controls and Procedures

Our management has evaluated, under the supervision and with the participation of
our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) as of the end of the period covered by this report. Based on that
evaluation, our Chief Executive Officer and Chief Financial Officer have concluded
that our disclosure controls and procedures are effective in ensuring that
information required to be disclosed in our Exchange Act reports is (1) recorded,
processed, summarized and reported in a timely manner and (2) accumulated and
communicated to our management, including our Chief Executive Officer and
Chief Financial Officer, as appropriate to allow timely decisions regarding required
disclosure.

Changes in Internal Controls

There has been no change in our internal control over financial reporting as defined
in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent fiscal quarter
that has materially affected, or that is reasonably likely to materially affect our
internal control over financial reporting.

26. | A Company press release on January 31, 2017 entitled “UNDER ARMOUR REPORTS
FOURTH QUARTER AND FULL YEAR RESULTS; ANNOUNCES OUTLOOK FOR 2017”
provided a “Fourth Quarter Review” which stated:

e Revenues increased 22 percent to $4.8 billion (up 23 percent currency neutral)
including a 19 percent increase in wholesale revenues to $3.1 billion and a 27
percent increase in direct-to-consumer revenues which reached $1.5 billion. Direct-
to-consumer revenues reached 31 percent of total revenues compared with 30
percent in 2015. North American revenues grew 16 percent and international
revenues grew 63 percent (up 69 percent currency neutral). For the full year,
international revenues represented 15 percent of total revenues, compared with 11
percent in 2015. Apparel revenues increased 15 percent to $3.2 billion led by
growth in golf, basketball and training. Footwear revenues grew 50 percent to reach
$1 billion driven by balanced growth across all categories with particular strength
in running and basketball. Accessories revenues increased 17 percent to $407
million with strength in bags and headwear and Connected Fitness increased 51
percent to $80 million.

e Gross margin was 46.5 percent compared with 48.1 percent as benefits from more
favorable product costs were offset by efforts to manage inventory, changes in
foreign currency and the outperformance of the footwear and international
businesses in the overall mix, which carry lower margins than the apparel and North

8
27.

for the year ended December 31, 2016 (the “2016 10-K”). The 2016 10-K was signed by
Defendants Plank and Bergman. Attached to the 2016 10-K were SOX certifications signed by

Defendants Plank and Bergman attesting to accuracy of the financial statements and the disclosure

Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 9 of 22

American businesses.

In line with revenue growth, full year selling, general and administrative
expenses grew 22 percent and reached $1.8 billion, or 37.8 percent of revenues.
Operating income increased 3 percent to $420 million and net income grew 11
percent to $259 million. Diluted earnings per share for full year 2016 were $0.45
per share for Class A and B shares and $0.71 per share for Class C shares, reflecting
the impact of a $59 million stock dividend paid to Class C shareholders during the
second quarter. If the Class C stock dividend had not been paid, non-GAAP diluted
earnings per share for all classes for 2016 would have been $0.58 per share. This
compares with diluted earnings per share of $0.53 for all classes in 2015.

On February 23, 2017, the Company filed its annual report on Form 10-K with the SEC

of all fraud.

28.

The 2016 10-K stated, in pertinent part, the following about revenue recognition:

Historically, we have recognized a majority of our net revenues and a significant
portion of our income from operations in the last two quarters of the year, driven
primarily by increased sales volume of our products during the fall selling season,
including our higher priced cold weather products, along with a larger proportion
of higher margin direct to consumer sales. The level of our working capital
generally reflects the seasonality and growth in our business. We generally expect
inventory, accounts payable and certain accrued expenses to be higher in the second
and third quarters in preparation for the fall selling season.

* * *

Revenue Recognition

Net revenues consist of both net sales and license and other revenues. Net sales
are recognized upon transfer of ownership, including passage of title to the
customer and transfer of risk of loss related to those goods. Transfer of title and risk
of loss are based upon shipment under free on board shipping point for most goods
or upon receipt by the customer depending on the country of the sale and the
agreement with the customer. In some instances, transfer of title and risk of loss
take place at the point of sale, for example at our brand and factory house stores.
We may also ship product directly from our supplier to the customer and recognize
revenue when the product is delivered to and accepted by the customer. License
revenues are primarily recognized based upon shipment of licensed products sold
by our licensees. Sales taxes imposed on our revenues from product sales are
29.

30.

for the year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by
Defendants Plank and Bergman. Attached to the 2017 10-K were certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Plank and Bergman attesting to

Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 10 of 22

presented on a net basis on the consolidated statements of income and therefore do
not impact net revenues or costs of goods sold.

We record reductions to revenue for estimated customer returns, allowances,
markdowns and discounts. We base our estimates on historical rates of customer
returns and allowances as well as the specific identification of outstanding returns,
markdowns and allowances that have not yet been received by us. The actual
amount of customer returns and allowances, which is inherently uncertain, may
differ from our estimates. If we determine that actual or expected returns or
allowances are significantly higher or lower than the reserves we established, we
would record a reduction or increase, as appropriate, to net sales in the period in
which we make such a determination. Provisions for customer specific discounts
are based on contractual obligations with certain major customers. Reserves for
returns, allowances, markdowns and discounts are recorded as an offset to accounts
receivable as settlements are made through offsets to outstanding customer
invoices. As of December 31, 2016 and 2015, there were $146.2 million and $94.5
million, respectively, in reserves for customer returns, allowances, markdowns and

discounts.

The 2016 10-K stated the following about internal controls over financial reporting:

Our management has evaluated, under the supervision and with the participation of
our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
disclosure controls and procedures as of December 31, 2016 pursuant to Rule 13a-
15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”). Based on
that evaluation, our Chief Executive Officer and Chief Financial Officer have
concluded that, as of December 31, 2016, our disclosure controls and procedures
are effective in ensuring that information required to be disclosed in our Exchange
Act reports is (1) recorded, processed, summarized and reported in a timely manner
and (2) accumulated and communicated to our management, including our Chief
Executive Officer and Chief Financial Officer, as appropriate to allow timely
decisions regarding required disclosure. Refer to Item 8 of this report for the
“Report of Management on Internal Control over Financial Reporting.”

There has been no change in our internal control over financial reporting during the
most recent fiscal quarter that has materially affected, or that is reasonably likely
to materially affect our internal control over financial reporting.

On February 28, 2018, the Company filed its annual report on Form 10-K with the SEC

accuracy of the financial statements and the disclosure of all fraud.

10
31.

32.

Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 11 of 22

The 2017 10-K stated, in pertinent part, the following about revenue recognition:

Historically, we have recognized a majority of our net revenues and a significant
portion of our income from operations in the last two quarters of the year, driven
primarily by increased sales volume of our products during the fall selling season,
including our higher priced cold weather products, along with a larger proportion
of higher margin direct to consumer sales. The level of our working capital
generally reflects the seasonality and growth in our business. We generally expect
inventory, accounts payable and certain accrued expenses to be higher in the second
and third quarters in preparation for the fall selling season.
% * *

Revenue Recognition

Net revenues consist of both net sales and license and other revenues. Net sales
are recognized upon transfer of ownership, including passage of title to the
customer and transfer of risk of loss related to those goods. Transfer of title and risk
of loss are based upon shipment under free on board shipping point for most goods
or upon receipt by the customer depending on the country of the sale and the
agreement with the customer. In some instances, transfer of title and risk of loss
take place at the point of sale, for example at our brand and factory house stores.
We may also ship product directly from our supplier to the customer and recognize
revenue when the product is delivered to and accepted by the customer. License
revenues are primarily recognized based upon shipment of licensed products sold
by our licensees. Sales taxes imposed on our revenues from product sales are
presented on a net basis on the consolidated statements of income and therefore do
not impact net revenues or costs of goods sold.

We record reductions to revenue for estimated customer returns, allowances,
markdowns and discounts. We base our estimates on historical rates of customer
returns and allowances as well as the specific identification of outstanding returns,
markdowns and allowances that have not yet been received by us. The actual
amount of customer returns and allowances, which is inherently uncertain, may
differ from our estimates. If we determine that actual or expected returns or
allowances are significantly higher or lower than the reserves we established, we
would record a reduction or increase, as appropriate, to net sales in the period in
which we make such a determination. Provisions for customer specific discounts
are based on contractual obligations with certain major customers. Reserves for
returns, allowances, markdowns and discounts are recorded as an offset to accounts
receivable as settlements are made through offsets to outstanding customer
invoices. As of December 31, 2017 and 2016, there were $246.6 million and $146.2
million, respectively, in reserves for customer returns, allowances, markdowns and

discounts.

The 2017 10-K stated the following about internal controls over financial reporting:

Our management has evaluated, under the supervision and with the participation of
our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the

11
33.
for the year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by
Defendants Plank and Bergman. Attached to the 2018 10-K were certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Plank and Bergman attesting to

Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 12 of 22

“Exchange Act”)) as of the end of the period covered by this report. Based on that
evaluation, our Chief Executive Officer and Chief Financial Officer have concluded
that our disclosure controls and procedures are effective in ensuring that
information required to be disclosed in our Exchange Act reports is (1) recorded,
processed, summarized and reported in a timely manner and (2) accumulated and
communicated to our management, including our Chief Executive Officer and
Chief Financial Officer, as appropriate to allow timely decisions regarding required
disclosure.

Changes in Internal Controls

There have been no changes in our internal control over financial reporting as
defined in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent
fiscal quarter that have materially affected, or that are reasonably likely to
materially affect our internal control over financial reporting.

On February 25, 2019, the Company filed its annual report on Form 10-K with the SEC

accuracy of the financial statements and the disclosure of all fraud.

34.

The 2018 10-K stated, in pertinent part, the following about revenue recognition:

Historically, we have recognized a majority of our net revenues and a significant
portion of our income from operations in the last two quarters of the year, driven
primarily by increased sales volume of our products during the fall selling season,
including our higher priced cold weather products, along with a larger proportion
of higher margin direct to consumer sales. The level of our working capital
generally reflects the seasonality and growth in our business. We generally expect
inventory, accounts payable and certain accrued expenses to be higher in the second
and third quarters in preparation for the fall selling season.
* * *

Revenue Recognition

We recognize revenue pursuant to Accounting Standards Codification 606 ("ASC
606"). Net revenues consist of net sales and license and Connected Fitness revenue.
Net sales are recognized upon transfer of control, including passage of title to the
customer and transfer of risk of loss related to those goods. Payment is due in full
when title is transferred. Transfer of title and risk of loss is based upon shipment
under free on board shipping point for most goods or upon receipt by the customer
depending on the country of the sale and the agreement with the customer. In some
instances, transfer of title and risk of loss takes place at the point of sale, for

12
35.

Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 13 of 22

example, at our brand and factory house stores. We may also ship product directly
from our supplier to the customer and recognize revenue when the product is
delivered to and accepted by the customer. License revenue is primarily recognized
based upon shipment of licensed products sold by our licensees. Sales taxes
imposed on our revenues from product sales are presented on a net basis on the
consolidated statements of income, and therefore do not impact net revenues or
costs of goods sold.

We record reductions to revenue at the time of the transaction for estimated
customer returns, allowances, markdowns and discounts. We base these estimates
on historical rates of customer returns and allowances as well as the specific
identification of outstanding returns, markdowns and allowances that have not yet
been received by us. The actual amount of customer returns and allowances, which
are inherently uncertain, may differ from our estimates. If we determine that actual
or expected returns or allowances are significantly higher or lower than the reserves
we established, we would record a reduction or increase, as appropriate, to net sales
in the period in which we make such a determination. Provisions for customer
specific discounts are based on contractual obligations with certain major
customers. Reserves for returns, allowances, markdowns and discounts are
included within customer refund liability and the value of inventory associated with
reserves for sales returns are included within prepaid expenses and other current
assets on the consolidated balance sheet. As of December 31, 2018 there were
$301.4 million in reserves for returns, allowances, markdowns and discounts within
customer refund liability and $113.9 million as the estimated value of inventory
associated with the reserves for sales returns within prepaid expenses and other
current assets on the consolidated balance sheet. As of December 31, 2017, there
were $246.6 million in reserves for customer returns, allowances, markdowns and
discounts within accounts receivable, net.

The 2018 10-K stated the following about internal controls over financial reporting:

Our management has evaluated, under the supervision and with the participation of
our Chief Executive Officer and Chief Financial Officer, the effectiveness of our
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) as of the end of the period covered by this report. Based on that
evaluation, our Chief Executive Officer and Chief Financial Officer have concluded
that our disclosure controls and procedures are effective in ensuring that
information required to be disclosed in our Exchange Act reports is (1) recorded,
processed, summarized and reported in a timely manner and (2) accumulated and
communicated to our management, including our Chief Executive Officer and
Chief Financial Officer, as appropriate to allow timely decisions regarding required
disclosure. The Company’s internal control over financial reporting as of December
31, 2018 has been audited by PricewaterhouseCoopers LLP, as stated in their report
which appears herein.

Changes in Internal Controls

13
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 14 of 22

There have been no changes in our internal control over financial reporting as
defined in Exchange Act Rules 13a-15(f) and 15d-15(f) during the most recent
fiscal quarter that have materially affected, or that are reasonably likely to
materially affect our internal control over financial reporting.

36. The statements contained in f{]18-35 were materially false and/or misleading because they
misrepresented and failed to disclose the following adverse facts pertaining to the Company’s
business, operations and prospects, which were known to Defendants or recklessly disregarded
by them. Specifically, Defendants made false and/or misleading statements and/or failed to
disclose that: (1) Under Armour shifted sales from quarter to quarter to appear healthier, including
to keep pace with their long-running year-over-year 20% net revenue growth; (2) undisclosed to
the investing public, the Company had been under investigation by and cooperating with the U.S.
Department of Justice and U.S. Securities and Exchange Commission since at least July 2017;
and (3) as a result, Defendants’ statements about its business, operations, and prospects, were
materially false and misleading and/or lacked a reasonable basis at all relevant times.

THE TRUTH BEGINS TO EMERGE
37. On November 3, 2019, the Wall Street Journal reported on U.S. Department of Justice and
Securities and Exchange Commission investigations into Under Armour’s accounting practices
and related disclosures. The article, entitled “Under Armour Is Subject of Federal Accounting
Probes,” noted that the investigations are concerning whether Under Armour shifted sales from
quarter to quarter to appear healthier.
38. That same day, the Company confirmed to the Wall Street Journal that it had been
cooperating with the U.S. Department of Justice and Securities and Exchange Commission since
July 2017.
39. On this news, Class C shares of Under Armour (UA) fell $3.47 per share or 18.35% to

close at $15.44 per share and Class A shares of Under Armour (UAA) fell $4.00 per share or

14
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 15 of 22

18.92% to close at $17.14 per share on November 4, 2019, damaging investors.
40. Asa result of Defendants’ wrongful acts and omissions, and the decline in the market
value of the Company’s common shares, Plaintiff and other Class members have suffered
significant losses and damages.

PLAINTIFF’S CLASS ACTION ALLEGATIONS
41. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure
23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants who acquired
Under Armour securities publicly traded on the NYSE during the Class Period, and who were
damaged thereby (the “Class’’). Excluded from the Class are Defendants, the officers and directors
of Under Armour, members of the Individual Defendants’ immediate families and their legal
representatives, heirs, successors or assigns and any entity in which Officer or Director
Defendants have or had a controlling interest.
42. | The members of the Class are so numerous that joinder of all members is impracticable.
Throughout the Class Period, Under Armour securities were actively traded on the NYSE. While
the exact number of Class members is unknown to Plaintiff at this time and can be ascertained
only through appropriate discovery, Plaintiff believes that there are hundreds, if not thousands of
members in the proposed Class.
43. Plaintiffs claims are typical of the claims of the members of the Class as all members of
the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that
is complained of herein.
44. Plaintiff will fairly and adequately protect the interests of the members of the Class and
has retained counsel competent and experienced in class and securities litigation. Plaintiff has no

interests antagonistic to or in conflict with those of the Class.

15
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 16 of 22

45. | Common questions of law and fact exist as to all members of the Class and predominate
over any questions solely affecting individual members of the Class. Among the questions of law
and fact common to the Class are:
e whether the Exchange Act was violated by Defendants’ acts as alleged herein;
e whether statements made by Defendants to the investing public during the Class
Period misrepresented material facts about the financial condition and business of
Under Armour;
e whether Defendants’ public statements to the investing public during the Class
Period omitted material facts necessary to make the statements made, in light of

the circumstances under which they were made, not misleading;

° whether the Defendants caused Under Armour to issue false and misleading filings
during the Class Period;

e whether Defendants acted knowingly or recklessly in issuing false filings;

e whether the prices of Under Armour securities during the Class Period were

artificially inflated because of the Defendants’ conduct complained of herein; and
° whether the members of the Class have sustained damages and, if so, what is the

proper measure of damages.
46. A class action is superior to all other available methods for the fair and efficient
adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
the damages suffered by individual Class members may be relatively small, the expense and
burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

16
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 17 of 22

47. Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-
the-market doctrine in that:

e Under Armour shares met the requirements for listing, and were listed and actively
traded on the NYSE, an efficient market;

e As a public issuer, Under Armour filed periodic public reports;

e Under Armour regularly communicated with public investors via established
market communication mechanisms, including through the regular dissemination
of press releases via major newswire services and through other wide-ranging
public disclosures, such as communications with the financial press and other
similar reporting services;

e Under Armour’s securities were liquid and traded with moderate to heavy volume
during the Class Period; and

° Under Armour was followed by a number of securities analysts employed by major
brokerage firms who wrote reports that were widely distributed and publicly
available.

48. Based on the foregoing, the market for Under Armour securities promptly digested current
information regarding Under Armour from all publicly available sources and reflected such
information in the prices of the shares, and Plaintiff and the members of the Class are entitled to
a presumption of reliance upon the integrity of the market.

49. Alternatively, Plaintiff and the members of the Class are entitled to the presumption of
reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United
States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class Period

statements in violation of a duty to disclose such information as detailed above.

17
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 18 of 22

COUNT I
For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder

Against All Defendants

50. Plaintiff repeats and realleges each and every allegation contained above as if fully set
forth herein.

51. This Count is asserted against Defendants is based upon Section 10(b) of the Exchange
Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

52. During the Class Period, Defendants, individually and in concert, directly or indirectly,
disseminated or approved the false statements specified above, which they knew or deliberately
disregarded were misleading in that they contained misrepresentations and failed to disclose
material facts necessary in order to make the statements made, in light of the circumstances under
which they were made, not misleading.

53. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

° employed devices, schemes and artifices to defraud;

e made untrue statements of material facts or omitted to state material facts
necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; or

° engaged in acts, practices and a course of business that operated as a fraud
or deceit upon plaintiff and others similarly situated in connection with their
purchases of Under Armour securities during the Class Period.

54. Defendants acted with scienter in that they knew that the public documents and statements
issued or disseminated in the name of Under Armour were materially false and misleading; knew

that such statements or documents would be issued or disseminated to the investing public; and

18
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 19 of 22

knowingly and substantially participated, or acquiesced in the issuance or dissemination of such
statements or documents as primary violations of the securities laws. These defendants by virtue
of their receipt of information reflecting the true facts of Under Armour, their control over, and/or
receipt and/or modification of Under Armour’s allegedly materially misleading statements, and/or
their associations with the Company which made them privy to confidential proprietary
information concerning Under Armour, participated in the fraudulent scheme alleged herein.

55. Individual Defendants, who are the senior officers and/or directors of the Company, had
actual knowledge of the material omissions and/or the falsity of the material statements set forth
above, and intended to deceive Plaintiff and the other members of the Class, or, in the alternative,
acted with reckless disregard for the truth when they failed to ascertain and disclose the true facts
in the statements made by them or other Under Armour personnel to members of the investing
public, including Plaintiff and the Class.

56.  Asaresult of the foregoing, the market price of Under Armour securities was artificially
inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff
and the other members of the Class relied on the statements described above and/or the integrity
of the market price of Under Armour securities during the Class Period in purchasing Under
Armour securities at prices that were artificially inflated as a result of Defendants’ false and
misleading statements.

57. Had Plaintiff and the other members of the Class been aware that the market price of Under
Armour securities had been artificially and falsely inflated by Defendants’ misleading statements
and by the material adverse information which Defendants did not disclose, they would not have

purchased Under Armour securities at the artificially inflated prices that they did, or at all.

19
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 20 of 22

58. As a result of the wrongful conduct alleged herein, Plaintiff and other members of the
Class have suffered damages in an amount to be established at trial.
59. By reason of the foregoing, Defendants have violated Section 10(b) of the 1934 Act and
Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members of the
Class for substantial damages which they suffered in connection with their purchase of Under
Armour securities during the Class Period.
COUNT II
Violations of Section 20(a) of the Exchange Act
Against the Individual Defendants
60. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs as if fully set forth herein.
61. During the Class Period, the Individual Defendants participated in the operation and
management of Under Armour, and conducted and participated, directly and indirectly, in the
conduct of Under Armour’s business affairs. Because of their senior positions, they knew the
adverse non-public information about Under Armour’s misstatement of revenue and profit and
false financial statements.
62. As officers and/or directors of a publicly owned company, the Individual Defendants had
a duty to disseminate accurate and truthful information with respect to Under Armour’s financial
condition and results of operations, and to correct promptly any public statements issued by Under
Armour which had become materially false or misleading.
63. Because of their positions of control and authority as senior officers, the Individual
Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Under Armour disseminated in the marketplace during the Class Period

20
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 21 of 22

concerning Under Armour’s results of operations. Throughout the Class Period, the Individual
Defendants exercised their power and authority to cause Under Armour to engage in the wrongful
acts complained of herein. The Individual Defendants, therefore, were “controlling persons” of
Under Armour within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
participated in the unlawful conduct alleged which artificially inflated the market price of Under
Armour securities.

64. By reason of the above conduct, the Individual Defendants are liable pursuant to Section
20(a) of the Exchange Act for the violations committed by Under Armour.

PRAYER FOR RELIEF

WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
relief as follows:

(a) declaring this action to be a proper class action, designating plaintiff as Lead
Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of
Civil Procedure and designating plaintiff's counsel as Lead Counsel;

(b) awarding damages in favor of plaintiff and the other Class members against all
defendants, jointly and severally, together with interest thereon;

(c) awarding plaintiff and the Class reasonable costs and expenses incurred in this
action, including counsel fees and expert fees; and

(d) awarding plaintiff and other members of the Class such other and further relief as
the Court may deem just and proper.

JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.

21
Case 1:19-cv-03209-RDB Document1 Filed 11/06/19 Page 22 of 22

Dated: November 6, 2019

22

Respectfully submitted,

 

By: :

Nikolejta $. Mendrinos (18961)
MURPHY, FALCON & MURPHY, P.A.
One South/Street, 30th Floor

Baltimoré, MD 21202

Telephone: (410) 539-6500

Fax: (410) 539-6599
nikoletta.mendrinos@murphyfalcon.com

Liaison Counsel for Plaintiff

THE ROSEN LAW FIRM, P.A.

Phillip Kim, Esq. (PK 9384)

Laurence M. Rosen, Esq. (LR 5733)

275 Madison Avenue, 40th Floor

New York, NY 10016

Telephone: (212) 686-1060

Fax: (212) 202-3827

Email: pkim@rosenlegal.com
lrosen@rosenlegal.com

Counsel for Plaintiff
(Pro hac vice forthcoming)
